Citation Nr: 1416421	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-26 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cardiovascular-renal disorder, including as secondary to Agent Orange exposure and/or service-connected PTSD.

2.  Entitlement to service connection for multiple sclerosis, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from August 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board observes that the August 2009 rating decision denied service connection for vertigo, peripheral neuropathy of the lower extremities, and leg cramps.  However, at the Veteran's March 2013 hearing before the undersigned VLJ, the Veteran clarified that these were symptoms of his multiple sclerosis, and that he sought to claim service connection for multiple sclerosis.  As such, the Board recharacterized his claim, as shown above.

The Virtual VA claims file has been reviewed.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The issue of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On March 26, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of his claim for service connection of a cardiovascular-renal disorder is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal the appeal of the claim for service connection of a cardiovascular-renal disorder by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn the appeal of the claim for service connection of a cardiovascular-renal disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of service connection for a cardiovascular-renal disorder is dismissed.


REMAND

In this case, the Veteran has been provided with VA examinations which addressed his whether his vertigo, peripheral neuropathy, and leg cramps are related to his active military service, including Agent Orange exposure.   The Board observes that a March 2012 VA examination found that the Veteran's vertigo, peripheral neuropathy of the lower extremities, and leg cramps were symptoms of or secondary to his multiple sclerosis.  However, the VA examiner did not provide an opinion as to whether the Veteran's multiple sclerosis is related to his active military service, including Agent Orange exposure.  The Board observes that the Veteran had service in Vietnam and is thus presumed to have Agent Orange exposure.  Likewise, the Board notes that the Veteran's service treatment records indicate that the Veteran had complaints of vertigo, weakness of the legs, and dizziness during service; he also reported leg cramps and dizziness at entrance into service, but did not make any related complaints at separation.   Since his military service, the Veteran has been diagnosed with multiple sclerosis.  The Veteran asserts that this disorder is related to his military service, to include his Agent Orange exposure.  

Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding his claim for service connection for multiple sclerosis.  See 38 U.S.C.A. § 5103A(d)(1) ; 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA neurological examination to determine onset of the Veteran's multiple sclerosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should discuss the entrance and in-service complaints of leg cramps, weakness, dizziness, and vertigo, and render an opinion as to whether the in-service manifestation indicative of any chronic disease process, ton onclude MS.  If the in-service manifestation is indicative of a chronic disease process, the examiner is requested to clearly identify the chronic disease and to opine as to whether there is any relationship between any current diagnosis and the in-service manifestation.

The examiner is also requested indicate whether it is as least as likely as not (50 percent probability or more) that multiple sclerosis is related to service, including Agent Orange exposure. 

The provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should accompany each opinion provided.

2. Readjudicate the claim for service connection.  If, upon completion of the above action, the benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


